Exhibit 10.2
 

zte logo [zte_logo.jpg] velatel logo [velatel_logo.jpg]    
EQUIPMENT PURCHASE ORDER
      P.O. No.: ___________
Date: May 10, 2012

 
Customer:Montenegro Connect, d.o.o and VelaTel Global Communications, Inc.
Address (VelaTel):  12526 High Bluff Drive, Suite 155, San Diego, CA  92130
Contact Person (VelaTel):  Mario Alvarez
Address (Montenegro Connect):  DzordzaVaslingtona 65, Podgorica, Montenegro
Contact Person (Montenegro Connect):  Sasa Rakocevic
Bank Item: [  ]  (Accounting Bank name, A/C number)


Supplier: ZTE CORPORATION
Address: ZTE Plaza, Keji Road South, Hi-Tech Industrial Park, Nanshan District,
Shenzhen, P.R.China
Bank Item: BANK OF CHINA SHENZHEN BRANCH
US Dollar Account: 810100277908092014
Contact Person: Gao Ping
 
1. 
Contract Amount & Price

 
Item Description
Total  Price – USD
Equipment (One Year Warranty Included)
$ 820,304.28
Value Added Tax (referred to in Montenegro as “PDV”)
Paid by Customer
Delivery and Other Expenses
Paid by Customer
Total Contract Price
$ 820,304.28

 
2. 
Bill of this PO shall be detailed in Attachment 1: Bill of Quotation.

 
3.  
Trade Term: FCA.

 
4.  
Delivery Port: Hong Kong, China.

 
5.  
Delivery Date: Within ___ days after execution of this PO.

 
6.  
Payment Terms:

 
a.  
Down Payment: $175,732.53, of which $117,155.02 has been previously paid,
$35,146.51 is due within 15 days of this PO, and $23,431.00 is duewithin 15 days
of goods available for Customer’s inspection at Delivery Port.

 
b.  
Vendor Financing: Per the following credit facility:

 
Facility amount:
$644,571.75 (Total Contract Price less Down Payment)
Currency:
United States Dollars.
Tenor:
2.5 years (Including Grace Period).

 
 

 PROPRIETARY AND CONFIDENTIAL     Page 1 of 2

 
 

--------------------------------------------------------------------------------

 
 
Grace period:
1 year commencing from first Bill of Lading date under this PO.
Interest Rate
6 months Libor plus 2.5% per annum.
Principal Repayment:
Three semi-annually equal installments, with first one beginning on the 180th
day from end of Grace Period.
Interest Payment:
Together with each principal repayment.
Security:
1. Unconditional and irrevocable Corporate Guarantee by VelaTel Global
Communications, Inc. for 100% of the financed amount.
2. Mortgage of 100% of System Equipment that are supplied by ZTE.
Assignment:
Supplier has right to assign all the account receivables to a third party with a
written notice to Customer.  Customer shall accommodate necessary assistance to
complete such assignment, including but not limited to acknowledging and signing
any receivable assignment notice.
A detailed financing agreement shall be entered into between Customer and
Supplier for the financing arrangement.

 
7.  
The implementation schedule shall be detailed in a separate Service Contract.

 
8.  
The Supplier shall provide the one year warranty to the Customer for the
equipment supplied under this PO.

 
9.  
Other clauses refer to the Equipment Contract signed by and between Customer and
Supplier on May __, 2012 (Contract No. DTZT2012050802WMXTH403).

 
VELATEL GLOBAL COMMUNICATIONS, INC.
 
ZTE CORPORATION
                    By /s/ Colin Tay   By /s/ Gong  Yue Zhong Name: Colin Tay  
Name:
Gong Yue Zhong Title: President    Title: Executive Vice President Date: May __,
2012   Date: May __, 2012                    
MONTENEGRO CONNECT, d.o.o
                          By /s/ Sasa Rakocevic       Name: Sasa Rakocevic      
Title: Deputy Chief Executive Officer       Date: May __, 2012      

 
 
Attachment 1: Bill of Quotation
 


 

 PROPRIETARY AND CONFIDENTIAL     Page 2 of 2

--------------------------------------------------------------------------------